DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 10/31/2022. 
The status of the Claims is as follows:
Claims 1-72 and 92 have been cancelled;
Claims 73, 90, 91 have been amended;
Claims 73-91 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 73-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dall'Omo et al. (US 20070125242; Dallomo).

Regarding Claim 73 Dallomo discloses an apparatus for the treatment of articles being defined by products and/or by packages of products the apparatus comprising: 
a feeding device (feed line A, 3, 4, 5; 10, 13, 12) configured for feeding  said articles (1, 2), the feeding device including at least one driven conveyor belt (4a, 5a, 6, 13).
A treatment device (9, 10, 12a/b,(par 51, 70)) configured for treating  said articles (1, 2), 
A transfer device (7, 11, 12c) configured  for transferring said articles (1, 2) from said feeding device (feed line A, 3, 4, 5) to the treatment device (9, 10, 12a/b) , station for palletizing (par 51, 70)), 
An arrangement device (7, 11, 12c) configured to arrange  said articles (1, 2) in respective groups of articles (L1, L2, groups arranged on 12a/b (par 73) and P), in which each of the respective group of articles (L1, L2, groups arranged on 12a/b (par 73) and P) includes one or more of a plurality of articles that are arranged according to a respective and desired configuration of use by said treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)); (par 47-51)
Wherein said arrangement device (7, 11, 12c) is defined by the transfer device (7, 11, 12c), which includes a plurality of robots (7, 14, 11, 11a, 12c; par 51-53), with each of the plurality of robots providing a respective portion of the articles for the each of the respective groups of articles. (par 51-54)
Wherein the treatment device (9, 10, 12a/b,(par 51, 70)) comprises a packaging device configured for inserting the respective groups of articles (L1, L2, groups arranged on 12a/b (par 73) and P) into respective packages, the packaging device configured for receiving the respective groups of articles (L1, L2, groups arranged on 12a/b (par 73) and P) in a respective receipt position and inserting the respective groups of articles inside the respective packages, such that the articles leaving the treatment device are packaged but not palletized. (par 48-51)
The at least one driven conveyor belt (4a, 5a, 6, 13) being configured to advance articles (1, 2) the at least one driven conveyor belt (4a, 5a, 6, 13) including a plurality of driven conveyor belts (4a, 5a, 6, 13) side by side and parallel to each other and adapted to convey the articles (1, 2) to the transfer device (7, 11, 12c) and to the packaging device (9, 10, 12a/b,(par 51, 70)). 

Where the Examiner has determined that the homogeneity of the articles or whether or not the articles are different from each other does not result in a structural difference in the apparatus as claimed and therefore the apparatus disclosed by Dallomo reads over the functional limitations “articles that are not homogeneous or that are different from each other.”

Regarding Claim 74 Dallomo discloses the invention as described above. Dallomo further discloses a plurality of the treatment devices (9, 10, 12a/b, station for palletizing (par 51, 70)) and a plurality of transfer devices (7, 11, 12c) with each of the treatment devices  (9, 10, 12a/b, station for palletizing (par 51, 70)) having a respective and dedicated of the transfer devices (7c, 7a/b, 11a/b, 12c)

Regarding Claim 75 Dallomo discloses the invention as described above. Dallomo further discloses treatment devices (9, 10, 12a/b, station for palletizing (par 51, 70)) are distributed along a direction of development and of advance, of the articles, by the feeding device (feed line A, 3, 4, 5; 10, 13, 12)

Regarding Claim 76 Dallomo discloses the invention as described above. Dallomo further discloses each treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)) is positioned at a respective longitudinal area of the feeding device (feed line A, 3, 4, 5; 10, 13, 12) said articles (1, 2). (figs 1-3)

Regarding Claim 77 Dallomo discloses the invention as described above. Dallomo further discloses the treatment devices (9, 10, 12a/b, station for palletizing (par 51, 70)) being adjacent to one another  are positioned at areas of the feeding devices (feed line A, 3, 4, 5; 10, 13, 12), situated along the direction of development and advance, of the articles, by the feeding device (feed line A, 3, 4, 5; 10, 13, 12), which are adjacent to each other. (figs. 1-3)

Regarding Claim 78 Dallomo discloses the invention as described above. Dallomo further discloses said treatment devices (9, 10, 12a/b, station for palletizing (par 51, 70)) are arranged on both sides of the feeding device (feed line A, 3, 4, 5; 10, 13, 12) the articles. (figs 1-3)

Regarding Claim 79 Dallomo discloses the invention as described above. Dallomo further discloses the transfer device (7c, 7a/b, 11a/b, 12c) is configured to modify a configuration of the respective group of articles (L1, L2, groups arranged on 12a/b (par 73) and P) passed to the treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)). Where the Examiner understands that configure modification can include the changing of the number of articles in a group or number of groups of articles in a larger group. 

Regarding Claim 80 Dallomo discloses the invention as described above. Dallomo further discloses the transfer device includes  (7c, 7a/b, 11a/b, 12c) a plurality of transferring devices (7c, 7a/b, 11a/b, 12c) configured to transfer the articles (1,2)

Regarding Claim 81 Dallomo discloses the invention as described above. Dallomo further discloses each transfer device (7c, 7a/b, 11a/b, 12c) is configured to move a single one of the article (1, 2) at a time, and wherein the respective transfer device (7c, 7a/b, 11a/b, 12c) is adapted to transfer a respective row of articles of the respective group of articles. (par 47-57)(Figs 1-3)

Regarding Claim 82 Dallomo discloses the invention as described above. Dallomo further discloses the respective transfer device (7c, 7a/b, 11a/b, 12c) is configured to perform an outward stroke between a pick-up position of one of the articles and a release position of the one of the articles  and a return stroke between said release position and said pick-up position, and wherein the respective transferring device (7c, 7a/b, 11a/b, 12c)  is adapted to pick up one of the articles from said feeding device (feed line A, 3, 4, 5; 10, 13, 12) and said transfer device (7c, 7a/b, 11a/b, 12c) is adapted to release one of the articles to the treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)). (par 47-57)(Figs 1-3)

Regarding Claim 83 Dallomo discloses the invention as described above. Dallomo further discloses the respective transfer device (7c, 7a/b, 11a/b, and 12c) comprises grippers configured to grip the article. Where the Examiner understand the rigid walls and robotic units disclosed by Dallomo to slide (par 63) and pick up (par 53, 73) articles, meets the limitation of “gripping means” since the standard definition of a gripping means (grip) includes to take and keep a firm hold of or grasp tightly. 

Regarding Claim 84 Dallomo discloses the invention as described above. Dallomo further discloses said at least one driven conveyor belt (4a, 5a, 6, 13) includes an upper surface defining a bearing surface for the articles. (par 44-45; Figs 1-3)

Regarding Claim 85 Dallomo discloses the invention as described above. Dallomo further discloses the upper surface of the at least one driven conveyor belt (4a, 5a, 6, 13) is configured to receive  the articles are positioned mutually aligned. (par 44-45; Figs 1-3)

Regarding Claim 86 Dallomo discloses the invention as described above. Dallomo further discloses said treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)) has a surface for receiving the articles, that is a horizontal or substantially horizontal surface. (par 44-45; Figs 1-3)

Regarding Claim 87 Dallomo discloses the invention as described above. Dallomo further discloses said treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)) includes a conveyor belt (4a, 5a, 6, 13) having an upper surface for receiving and supporting said art said articles.

Regarding Claim 88 Dallomo discloses the invention as described above. Dallomo further discloses the treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)) conveyor belt (4a, 5a, 6, 13) upper surface  is arranged side by side with the upper surface of the at least one driven conveyor belt (4a, 5a, 6, 13), and wherein said treatment device (9, 10, 12a/b, station for palletizing (par 51, 70)) includes a receiving device configured to receive and advance the articles or the respective groups of articles, according to a longitudinal direction. (Figs 1-3)

Regarding Claim 89 Dallomo discloses the invention as described above. Dallomo further discloses the transfer device (7c, 7a/b, 11a/b, 12c) is positioned above said feeding device (feed line A, 3, 4, 5; 10, 13, 12).


    PNG
    media_image1.png
    558
    880
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 90 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Dall'Omo et al. (US 20070125242; Dallomo) as applied to Claim 73 above and further in view of BAYLOR et al. (US 20160096694; Baylor).

Regarding Claim 90 Dallomo discloses the invention as described above. Dallomo further discloses each of the plurality of robots  are provided for transferring the articles (7c, 7a/b, 11a/b, 12c); said robot means moving articles that are on said means for feeding (feed line A, 3, 4, 5; 10, 13, 12) said articles. Where the Examiner understand the rigid walls and robotic units disclosed by Dallomo to slide (par 63) and pick up (par 53, 73) articles controlled by a computer (par 48), meets the limitation of “robot means” since the standard definition of a robot means includes a machine capable of carrying out a complex series of actions automatically.  

However, Dallomo does not expressly disclose the robot is a Delta robot. 

Baylor teaches an apparatus for the treatment of articles that includes a feeding device that includes a conveyor (102, 103) and a transfer device that includes a robot and Baylor further teaches the robot (108) is a Delta robot providing precise movement of the articles for the purposes of improving the efficiency of the apparatus. (par 236)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the robot taught by Dallomo to include a Delta robot taught by Baylor since par 28-31 and par 236 of Baylor suggests that such a modification provides precise movement of the articles for the purposes of improving the efficiency of the apparatus. (par 236)

Regarding Claim 91 Dallomo discloses the invention as described above. Dallomo further discloses the respective transfer device (7c, 7a/b, 11a/b, 12c) includes a robot. 

However, Dallomo does not expressly disclose each of the plurality of robots is a Delta robot that comprises a plurality of movable arms that support and move a respective head  supporting grippers configured to grip the articles. 

Baylor teaches an apparatus for the treatment of articles that includes a feeding device that includes a conveyor (102, 103) and a transfer device that includes a robot and Baylor further teaches the robot (108) is a Delta robot that comprises a plurality of movable arms that support and move a respective head  supporting grippers configured to grip the articles providing precise movement of the articles for the purposes of improving the efficiency of the apparatus. (par 236; Fig. 1, 5a, 11)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the robot taught by Dallomo to include a Delta robot taught by Baylor since par 28-31 and par 236 of Baylor suggests that such a modification provides precise movement of the articles for the purposes of improving the efficiency of the apparatus. (par 236)

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Applicant’s Argument: Dallomo does not teach the articles are not homogeneous or are different from one another. 
Examiner’s Response: Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. The Examiner has determined that the homogeneity of the articles or whether or not the articles are different from each other does not result in a structural difference in the apparatus as claimed and therefore the apparatus disclosed by Dallomo reads over the functional limitations “articles that are not homogeneous or that are different from each other.”

Applicant’s Argument: Dallomo does not teach the articles leaving the treatment device are packaged and not palletized.
Examiner’s Response: Dallomo teaches at par 48 that articles leaving the treatment device (9, and 10) are packaged and not palletized. 

Applicant’s Argument: Dallomo does not teach the non-homogenous articles are fed along parallel lines which are also parallel and side by side with the conveyor which advances the groups of products towards the packaging device
Examiner’s Response: It can be seen in Fig. 3 that the articles are fed along parallel side by side conveyors (4a, 5a, 6, 13). Where 4a is parallel and side by side with 6 and 5a is parallel and side by side with 13

Applicant’s Argument: there are a plurality of robots with each of the plurality of robots providing a respective portion of the articles for each of the respective groups of articles. 
Examiner’s Response: Dallomo teaches a plurality of robots 7, 14, 11, 11a, 12c; par 51-53, where the Examiner understand the rigid walls and robotic units disclosed by Dallomo to slide (par 63) and pick up (par 53, 73) articles, meets the limitation of “robots”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daoust US 20040011005: means for transferring articles 14
Grassi US 20180134425: means for transferring articles 1, 6
OVERLEY US 20130334008: means for transferring articles 36
Stafford US 20080216451: robotic means par 19-31
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731